Citation Nr: 1738450	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-47 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular rating for low back disability.

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from April 1992 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a videoconference hearing in November 2012 before the undersigned Veterans Law Judge.  The claims were previously before the Board in February 2013 and November 2015 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The symptoms and level of disability resulting from the Veteran's service-connected mechanical low back strain are contemplated by his assigned schedular rating.




CONCLUSION OF LAW

The criteria for the assignment of an extraschedular rating for the Veteran's service-connected mechanical low back strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 3.321(b).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board raised the issue of entitlement to an extraschedular rating for low back disability in its November 2015 remand.  The Board generally must consider referral for extraschedular consideration only "[w]here there is evidence in the record that shows exceptional or unusual circumstances or where the veteran has asserted that a schedular rating is inadequate."  Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (quoting Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) (internal quotations omitted)). 

The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's symptoms of his service-connected mechanical low back strain are limited range of motion with flareups, pain, and functional limitations including inability to stand, sit, walk or bend for a prolonged period of lift more than five pounds.  The Board finds that these symptoms are adequately contemplated by the rating criteria.  For disabilities of the joints, the rating schedule specifically contemplates factors such as pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An extraschedular rating for service-connected mechanical low back strain is denied.


REMAND

On the Veteran's May 2016 Application for Increased Compensation Based on Unemployability, he reports that he last worked in January 2007 at Home Medical Solutions as a manager tech.  He reports that he is unable to secure or follow any substantially gainful occupation due to Crohn's disease, enteropathic arthritis, diabetes, low back strain, peripheral neuropathy of the left and right foot, right ankle pain, and high blood pressure.

However, the Veteran's May 2017 VA treatment record notes "[h]e did some physical labor with moving a wall.  All of his joint pains worsened after his exertion and required him to take a week off of work."  Accordingly, the Board must obtain further information regarding the Veteran's current employment status and the circumstances of his employment.  The AOJ should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to determine the Veteran's current employment status and the circumstances of his employment.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

All actions to obtain the requested information should be documented fully in the claims file.

2.  Ask the Veteran to identify any additional medical records pertaining to his service-connected disabilities that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records that are identified and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities and their impact on his ability to work and his activities of daily living.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


